639 N.W.2d 55 (2002)
In re the CODE OF JUDICIAL CONDUCT.
No. C4-85-697.
Supreme Court of Minnesota.
January 29, 2002.

ORDER
In Republican Party of Minnesota v. Kelly, 247 F.3d 854 (8th Cir.2001), cert. granted, 122 S. Ct. 643 (U.S. Dec. 3, 2001) (No. 01-521), the United States Court of Appeals for the Eighth Circuit held that the provision in the Minnesota Code of Judicial Conduct that prohibits a candidate for judicial office from announcing "his or her views on disputed legal or political issues," Canon 5(A)(3)(d)(i) (the announce clause), as construed by the district court in Republican Party of Minnesota v. Kelly, 63 F. Supp. 2d 967 (D.Minn.1999), is narrowly tailored to further compelling state interests. It has come to the attention of this court that the interpretation of the announce clause by the federal district and appeals courts has given rise to questions about the interpretation of the announce clause by this court. We issue this order adopting the interpretation of the federal court of appeals to clarify our position to the Board on Judicial Standards and the Lawyers Board of Professional Responsibility, which have the first level of responsibility for enforcement of the Canon.
IT IS HEREBY ORDERED that the announce clause of Canon 5(A)(3)(d)(i) shall be enforced in accordance with the interpretation of that clause by the United States Court of Appeals for the Eighth Circuit in Republican Party of Minnesota v. Kelly, 247 F.3d 854 (8th Cir.2001).
BY THE COURT:
Kathleen A. Blatz
Chief Justice